Title: From James Madison to George Alexander Otis, 25 February 1821 (letter not found)
From: Madison, James
To: Otis, George Alexander


                ¶ To George Alexander Otis. Letter not found. 25 February 1821. Offered for sale in Kenneth W. Rendell, Inc., Catalogue No. 88 (1973), item 100, where it is described as a one-page autograph letter, signed, with the following text: “I have received the favor of your last volume of Botta for which I make you my acknowledgments. On running it over, my opinion is not lessened either as to the value of the work itself or the public patronage due to your laudable task in translating it. And I join in every wish which has been expressed that you may be disappointed of no part of the reward to which you are entitled.” For the letter JM refers to, see Otis to JM, 31 Jan. 1821.
            